DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 11/7/22.  Claims 3-4 and 9-10 are cancelled; claims 1 and 7 are amended; claims 1-2, 5-8 and 11-12 are pending.  

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tobia (US Pat. No. 1,658,581).
With respect to claims 1-2 and 7-8, Tobia teaches a golf club head A comprising: a face 4 having an outer surface configured for striking a ball and a rear surface opposite the outer surface; a body joined to the face around peripheral edges of the face 4 and extending rearwardly from the face, such that the body and the face combine to define an interior cavity (“hollow” – line 59) surrounded by an interior surface of the head, the body having a crown C and a sole E, with the crown C having an upper crown surface forming at least a portion of a top of the head A; and a lower crown surface opposite the upper crown surface and the sole E having a bottom sole surface configured to confront a playing surface and an upper sole surface opposite the bottom sole surface, wherein the lower crown surface, the upper sole surface, and the rear surface of the face form portions of an interior surface of the head A; a bracing member connected to the interior surface of the head (Fig.’s 1-4), the bracing member comprising a plurality of trusses 5/6 connected to a plurality of lower ends spaced from each other on, and connected to, the interior surfacgenerally triangular shape with the interior surface of the head A (best seen in Fig.’s 2, 5).  


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tobia (US Pat. No. 1,658,581) in view of Horacek et al. (US Pat. No. 7,758,453). 
With respect to claims 5-6 and 11-12, Tobia teaches wherein the golf club head is cast of aluminum alloy (lines 50-51), but does not expressly teach wherein the bracing member is welded to the club head body and wherein the bracing member is formed of a material selected from the group consisting of titanium, stainless steel, and aluminum.  However, Horacek et al., directed to the analogous art of golf club heads, teaches wherein such features as welding a bracing member formed of a material selected from the group consisting of titanium, stainless steel, and aluminum to the club head body is known in the art – column 6, lines 31-49. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize a stainless-steel bracing member connected via welding to the club head. The motivation to combine is facilitate a durable and convenient connection between the bracing member and club head. Moreover, stainless steel provides a strong, durable and easily welded material. Such modification is considered to have a reasonable expectation of success since Tobia contemplates “aluminum alloy or other suitable metals” and the primary purpose of Tobia – providing internal reinforcements, is not frustrated by the modification. 

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claim 1-2 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 of U.S. Patent No. 10,933,289. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are considered nominal phrasing differences wherein the scope of the patented claims expressly and/or impliedly read on present claims 1-2 and 7-8.
8.	Claims 5-6 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 of U.S. Patent No. 10,933,289 in view of Horacek et al. (US Pat. No. 7,758,453). 
With respect to claims 5-6 and 11-12, the patented claims fail to teach wherein the bracing member is welded to the club head body and wherein the bracing member is formed of a material selected from the group consisting of titanium, stainless steel, and aluminum.  However, Horacek et al., directed to the analogous art of golf club heads, teaches wherein such features as welding a bracing member formed of a material selected from the group consisting of titanium, stainless steel, and aluminum to the club head body is known in the art – column 6, lines 31-49. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize a stainless-steel bracing member connected via welding to the club head. The motivation to combine is facilitate a durable and convenient connection between the bracing member and club head. Moreover, stainless steel provides a strong, durable and easily welded material. Such modification is considered to have a reasonable expectation of success. Stainless steel is known to be a suitable material to weld to other metals, which is a common material for golf club heads. 

Response to Arguments
9.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711